Exhibit 32.1 CERTIFICATIONS PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with theTransition Report of CIG Wireless Corp. on Form 10-K for theperiod ended September 30, 2011 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Akram Baker, Principal Executive Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to my knowledge that: (1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: February 2, 2012 By: /s/ AKRAM BAKER Name: Akram Baker Title: Principal Executive Officer
